NO. 12-17-00325-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                  §      APPEAL FROM THE 188TH
EX PARTE:
                                                  §      JUDICIAL DISTRICT COURT
JAMIE LOPEZ COMPOSANO
                                                  §      GREGG COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Jamie Lopez Composano, acting pro se, seeks to appeal from the denial of a post-
conviction motion for copies of grand jury proceedings and transcripts. On October 23, 2017,
this Court notified Appellant that the notice of appeal failed to show the jurisdiction of the Court,
i.e., the order being appealed is not an appealable order. We further notified Appellant that
unless the information was amended on or before November 22 to show this Court’s jurisdiction,
the appeal would be dismissed. See TEX. R. APP. P. 37.2, 44.3. On November 13, Appellant
responded that he is not appealing from a judgment or sentence of the trial court.
       An appellate court has jurisdiction over a criminal appeal only from a final judgment of
conviction or where expressly granted by law. McIntosh v. State, 110 S.W.3d 51, 52 (Tex.
App.—Waco 2002, no pet.). The standard for determining jurisdiction is whether the appeal is
authorized by law. Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). In this
case, we have not located any rule or statutory or constitutional provision that would authorize
Appellant’s appeal from the trial court’s post-judgment order denying his motion for copies. See
id. at 697; see also Poole v. State, No. 14-14-00081-CR, 2014 WL 1268617 (Tex. App.—
Houston [14th Dist.] Mar. 27, 2014, no pet.) (mem. op., not designated for publication)
(dismissing appeal of denial of post-conviction motion for record for want of jurisdiction). Only
the Texas Court of Criminal Appeals has authority over post-conviction criminal complaints.
See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also In
re Briscoe, 230 S.W.3d 196, 196-97 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding);
In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
Accordingly, because we do not have authority to consider Appellant’s appeal from his post-
conviction motion, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered November 30, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 30, 2017


                                         NO. 12-17-00325-CR


                          EX PARTE: JAMIE LOPEZ COMPOSANO



                                Appeal from the 188th District Court
                           of Gregg County, Texas (Tr.Ct.No. 44-050-A)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.